 Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 1 of 8 PageID #: 301




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling

CHARISSA M. ERDMAN,

              Plaintiff,

       v.                                                Civil Action No. 5:20-CV-6
                                                         Judge Bailey

US REO FUND V, LLC, and
FIRST FIDELITY REO, LLC,

              Defendants.


                                          ORDER

       On February 25, 2021, came the Plaintiff, Charissa M. Erdman, and her counsel,

Jason E. Causey, pursuant to notice, for a bench trial on damages relating to her

complaint filed against the Defendants, US REQ Fund V, LLC and First Fidelity REO,

LLC. There was no appearance by the Defendants at the February 25, 2021 hearing,

against whom a default judgment was entered by the Court on January 20, 2021.

       Whereupon the Plaintiff, by counsel, made a brief opening statement, called

witnesses, and introduced exhibits.

       Upon consideration whereof, the Court makes the following findings of fact and

conclusions of law:

       1.     Generally, upon default “all the material allegations of the plaintiffs

complaint are to be taken as true, so that a judgment by default can be properly rendered

without proof of the plaintiffs claim, except as may be required to establish damages.” It

is, therefore, unnecessary to take proof of liability of the defaulting defendant. ‘if the

allegations of a plaintiffs complaint are sufficient on their face to make out a valid claim
    Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 2 of 8 PageID #: 302




for the relief requested, the plaintiff, on the entry of a default against the defendant, need

not offer evidence to support those allegations.” 46 Am. Jur. 2d, Judgments       §   282; see

also 8 A.L.R. 3d 1070, Necessity of taking proof as to liability against defaulting defendant

§   3[aj’by virtue of his default the defendant is deemed to have admitted the truth of the

well-pleaded allegations of the plaintiff’s complaint, and any further proof would be

superfluous”). Accordingly, the Court has taken as true the facts set forth in the Plaintiff’s

complaint.

        2.     In July of 2014, Plaintiff Chahssa Erdman desired to purchase a home for

her family, including her then husband and two children.

        3.     On July 18, 2014, Plaintiff entered into a contract with Defendants to

purchase her home at 864 Allegheny Street, Follansbee, WV, on a land contract for

$24,014. The contract was marked and entered into evidence as Exhibit 1.

        4.     The contract required a deposit payment and monthly payments of S340,

inclusive of escrow funds for taxes and insurance.

        5.     Plaintiff also executed a promissory note in favor of REQ FUND in the face

amount of $23,264 which accrues interest at 10% annually. The promissory note is a

“consumer loan” as defined by the West Virginia Consumer Credit and Protection Act

(“WVCCPA”). First Fidelity serviced the subject loan. The promissory note was marked

and entered into evidence as Exhibit 2.

        6.     The monthly payment on the loan was $250 for principal and interest.

Accordingly, $90 of the total payment was to cover escrow for taxes and insurance. A

good faith estimate provided to the Plaintiff shows that $65 was to go to real estate taxes




                                              2
  Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 3 of 8 PageID #: 303




and $25 for hazard insurance. The total monthly payment with escrow was $340. The

good faith estimate was marked and entered into evidence as Exhibit 3.

          7.    The land contract further provides that seller will pay all existing unpaid

property taxes and redeem the property, if necessary. The contract also provides that

Plaintiff is only responsible for taxes levied during the term of the contract. Any existing

taxes at the time of sale would necessarily and customarily be the responsibility of the

seller.

          8.    Plaintiff faithfully made her monthly payments on the subject loan and land

contract, including the additional amounts for escrow for taxes and insurance.

          9.    The land contract and promissory note provide for late fees in amounts that

exceed that permitted by West Virginia law.

          10.   Plaintiff paid one such late fee.

          11.   Without warning or notice of any kind from Defendants or otherwise, Plaintiff

came home to find a man in her home in April of 2017.

          12.   The man claimed to have purchased the property at a tax sale and that the

redemption period had expired.

          13.   Despite their contractual obligations and the acceptance of Plaintiffs

escrow payments, Defendants failed to pay the property taxes owed on Plaintiffs home

and allowed it to be sold to a third party. Defendants provided no notice of this to the

Plaintiff.

          14.   As a direct and proximate result of the negligent and/or intentional conduct

of the Defendants, Plaintiff has lost her home and suffered financial loss, annoyance,

inconvenience, aggravation, embarrassment and emotional distress.


                                                3
Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 4 of 8 PageID #: 304




       15.     On July 3, 2017, Plaintiff filed a complaint against the Defendants which

was removed to this Court on January 30, 2020, alleging the following claims:

               a. Breach of Contract

               b. Breach of Fiduciary Duty

              c. Common Law Fraud

              d. Unfair Debt Collection under W.Va. Code      § 46A-2-127 & 128
              e. Assessment of Illegal Late Fees under W.Va. Code § 46A-3-1 12 and/or
                 113

       16.    The Defendants initially answered the complaint but after their counsel

withdrew from the case failed to obtain new counsel, respond to discovery or appear at

their own duly noticed depositions.      Accordingly, the Plaintiff moved for sanctions

including default judgment.

       17.    On January 20, 2021, this Court entered an Order granting a default

judgment and later set a damages hearing for February 25, 2021. The Defendants did

not appear at the damages hearing.

       18.    Under Count II and Ill of the Complaint, the Plaintiff alleges she suffered

annoyance, aggravation, inconvenience, anxiety, stress, embarrassment, mental anguish,

and emotional distress.       The Court heard testimony regarding the challenging

circumstances that the Defendants’ misconduct placed the Plaintiff and herfamily in and her

resulting emotional state.

       19.    Under Counts I, II and Ill of the Complaint, the Plaintiff alleges she suffered

financial and pecuniary losses. The evidence presented in this regard can be summarized

as follows:




                                             4
 Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 5 of 8 PageID #: 305




             a. The loss of her home for which the price was $24,014, and Plaintiff
                estimates that she invested at least another $4,000 in materials renovating
                the home. The valuable labor for the work done on the property was
                undertaken by the Plaintiff and her father.

             b. Plaintiff made a down payment of $750 and 32 payments of $340 each
                toward the purchase of the home. The payments total S10,880.

             c. Plaintiff has paid rent for two years or 24 months since being forced to
                vacate the subject property at the rate of S500 and rent for the last 8 months
                at $550 a month. The total rent cost is $16,400.

             d. The face amount of the promissory note is $23,264.

       20.        In consideration of the evidence presented, the Court finds the following

calculation of compensatory damages for Counts I, II, and Ill:

             a. Materials to renovate the home: $4,000.

             b. Time spent working to renovate the home: $4,000.

             c. Down payment and monthly payments made on the home: $11,630.

             d. Difference in rent per month minus what she was making in house

                  payments: $5,520.

             e. Anxiety, stress, and emotional damages: $25,000.

             f.   Total:$50,150.

       21.        The Complaint also included a Count for punitive damages. Under West

Virginia law, punitive damages are available “where gross fraud, malice, oppression, or

wanton, willful, or reckless conduct or criminal indifference to civil obligations affecting the

rights of others appear.” Smith v. Perry, syl. Pt. 1, 178 W. Va. 395, 396, 359 S.E.2d 624,

624 (1987). The Court finds it appropriate to award twice the compensatory damages for

Counts II and Ill in punitive damages: $100,300.




                                               5
 Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 6 of 8 PageID #: 306




       22.    Counts IV and V of the Complaint pertain to violations of the WVCCPA for

which Plaintiff seeks civil penalties for each violation of the code. Under the present

version of W.Va. Code    § 46A-5-1 01, a consumer who is aggrieved by a violation of the
consumer law provisions regarding illegal, fraudulent or unconscionable conduct, or any

prohibited debt collection practice, is entitled to recover a statutory penalty in the amount

of $1,000 for each violation.

       23.    Plaintiffs complaint describes these violations in paragraph 40 as charging

Plaintiff for escrow to pay taxes that was not used for the stated purpose, misrepresenting

or giving false implications or impressions (and failing to keep the Plaintiff reasonably and

accurately informed) as to the character, extent, amount and status of the loan and land

contract, otherwise mishandling of escrow funds, and representing or implicating that

illegal fees may be added to the loan or actually assessing illegal fees.”

       24.    Plaintiff contends there are at least 34 consumer law violations. The Court

heard testimony that Plaintiff made 32 payments that were represented to include an

amount for the payment of property taxes and done so under the implication that property

taxes had been and were being paid by Defendants. It is evident to the Court that no

such amount was used to pay property taxes, and the collection of a phony escrow for

taxes amounts to violations of W.Va. Code            § 46A-2-127(d)&(g)(prohibiting any false
representation or implication of the character, extent or amount of a claim against a

consumer” and “any representation that an existing obligation of the consumer may be

increased by the addition of    . . *   any other fees or charges when in fact such fees or

charges may not legally be added to the existing obligation”) and W.Va. Code


                                                 6
 Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 7 of 8 PageID #: 307




§ 46A-2-128   (generally prohibiting the use unfair or unconscionable means to collect or

attempt to collect any claim.”) On thirty-two separate occasions, the Defendants collected

payments from the Plaintiff for the represented purpose of paying her property taxes with

no effort or apparent intent of the Defendants to pay such taxes. Accordingly, the Court

finds thirty-two (32) violations of the WVCCPA in this regard.

       25.    The Court finds two additional violations of the WVCCPA. First, the Court

finds the Defendants violated W.Va. Code       § 46A-3-112(1)(a),   which limits delinquency or

late charges to ‘five percent of the unpaid amount of the installment, not to exceed $30.”

Five percent of the $340 installment payment is $17. The evidence presented indicates

the parties contracted for a $25 charge and it was assessed once. Accordingly, the Court

finds that contracting for the $25 late charge violates   §   46A-3-1 12 and later assessing it

violates W.Va. Code   §    46A-2-127(d)&(g) and 46A-2-128(d).

       26.    Accordingly, the Court awards $1,000 as a statutory penalty for each of the

34 violations pursuant to W.Va. Code     §   46A-5-101, fora total of $34,000.

       27.    West Virginia Code    §   46A-5-101 also authorizes a consumer to recover

actual damages suffered as a result of the violations.

       28.    The Court finds that the Plaintiff suffered actual damages. The Court heard

the testimony of Plaintiff, Chahssa Erdman, who testified that she paid $65 per month for

32 months toward a phony tax escrow, which computes to $2,080, plus an addition $8

overcharge of late fees.

      29.     Accordingly, the Court awards the sum of $2,088 in actual damages for the

WVCCPA claims.




                                                7
 Case 5:20-cv-00006-JPB Document 46 Filed 03/04/21 Page 8 of 8 PageID #: 308



       It is accordingly ORDERED, DECREED, and ADJUDGED that the Plaintiff,

Chahssa Erdman, recover of and from the Defendants, US RED Fund V, LLC and First

Fidelity REC, LLC, the total sum of $186,538, representing all damages and penalties

awarded to the Plaintiff.

       Plaintiffs counsel is to submit any fee petition under W.Va. Code   § 46A-5-1 04 and
other applicable authority within 14 days of the entry of this order.

       Post judgment interest at the statutory rate shall run on the full amount of this

judgment.

       It is so ORDERED.

       DATED: March 4, 2021.

                                                                                              p..




                                                  Jo          n Bailey,
                                                  United States District Judge




                                             8
